      Case 1:19-cv-09578-JPC-KHP Document 49 Filed 09/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                    09/23/2020
UNITED STATES OF AMERICA,

                                      Plaintiff,                  ORDER RESCHEDULING
                                                                   TELEPHONIC STATUS
                       -against-                                      CONFERENCE

                                                                   19-CV-9578 (AT) (KHP)
 WILLIAM DOONAN et al.,

                                     Defendants.

KATHARINE H. PARKER, United States Magistrate Judge.

       This Court scheduled a telephonic Status Conference for September 23, 2020, but

Defendant failed to appear for the conference.

       The telephonic Status Conference is hereby rescheduled for Monday, October 26, 2020

at 12:30 p.m. The parties are directed to call Judge Parker’s conference line at the scheduled

time. Please dial (866) 434-5269, Access code: 4858267.

       Defendants are warned that a failure to attend court conferences may result in

sanctions. Defendant Doonan is also advised that counsel must represent any business entity

and that a failure of counsel to appear for the entity may result in a default judgment against

the entity.

       The Clerk of Court is requested to mail a copy of this order to the Defendant at the

following address: William Doonan at 104 Outlook Avenue, Bronx, NY 10465.

Dated: New York, New York
       September 23, 2020
                                             SO ORDERED.

                                             ________________________________
                                             KATHARINE H. PARKER
                                             United States Magistrate Judge
